Citation Nr: 0716100	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disorder, 
residual of spinal tap and scarring from spinal tap.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1971 to October 
1973.

This appeal is from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).

The veteran failed without good cause to report for a hearing 
that he requested with the a Veterans Law Judge at the RO.  
The request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that VA efforts to obtain service 
clinical records of a lumbar puncture procedure (spinal tap) 
are incomplete.  He has submitted documentation that social 
security numbers appear on his service personnel records, 
which are different from the social security number that the 
Social Security Administration has confirmed for him.

VA has attempted to obtain service health records associated 
with two of the social security number of record, one of the 
two numbers appearing in service personnel records and the 
number the veteran has provided VA since separation.  It is 
unclear whether the requests for records have elicited 
searches for clinical records from the 43d Mobile Hospital, 
Seoul, Korea, for the periods during which the veteran has 
alleged he had a spinal tap.  He reported the spinal tap as 
in May 1972 on his September 2002 claim, and he recalled to a 
VA compensation examiner in August 1975 that he was 
hospitalized for 17 days some time from December 1951 to 
February 1952.

It would premature for the Board to reach the merits of the 
case before VA exhausts its duty to assist the veteran to 
obtain service records.  38 U.S.C.A. § 5103A(a), (c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request clinical records from the 43d 
Mobile Hospital, Seoul, Korea, documenting 
a lumbar puncture procedure (spinal tap) 
and 17 days of hospitalization during the 
period December 1951 to February 1952 or 
in May 1952.

The request must list the social security 
numbers that appear on a Department of the 
Army Form dated June 21, 1971; the DA Form 
613 dated June 24, 1971; and the DA Form 
428 (xxx xx 4241, xxx xx 4341, and xxx xx 
4214).

2.  If and only if VA obtains 
documentation of the hospitalization or of 
the spinal tap, schedule the veteran for a 
VA examination for an opinion whether any 
current low back disorder is a residual of 
documented treatment in service.  Provide 
the examiner with the claims file.

3.  Readjudicate the claim at issue.  If 
it remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



